Third District Court of Appeal
                               State of Florida

                      Opinion filed November 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0068
                       Lower Tribunal No. 20-21402
                          ________________


                       Midasa, Inc., etc., et al.,
                                 Appellants,

                                     vs.

                           Ocean Bank, etc.,
                                  Appellee.


      An appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

      Pomeranz & Associates, P.A., and Mark L. Pomeranz (Hallandale), for
appellants.

    Law Offices of Mandel, Manganelli & Leider, P.A., and Melisa
Manganelli (Boca Raton), for appellee.


Before EMAS, MILLER, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.